Name: Council Regulation (EC) No 825/97 of 29 April 1997 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia- Herzegovina, Croatia and the Former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  political geography;  international trade
 Date Published: nan

 No L 119/4 EN Official Journal of the European Communities 8 . 5 . 97 COUNCIL REGULATION (EC) No 825/97 of 29 April 1997 amending Regulation (EC) No 70/97 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the Former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia 2. in Article 8 (2) ' 11 725 tonnes shall be replaced by '21 700 tonnes'; 3 . in the heading of the last column of Annex D the Federal Republic of Yugoslavia' shall be inserted after 'Croatia'; 4 . in Annex G a new row 'Federal Republic of Yugoslavia 9 975 tonnes (carcase weight)' shall be inserted after 'Croatia'. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EC) No 70/97 (') does not apply to imports into the Community of products originating in the Federal Republic of Yugoslavia; Whereas the arrangements provided for in that Regula ­ tion should be extended to the Federal Republic of Yugoslavia, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 70/97 is hereby amended as follows : 1 . in the title and Article 1 ( 1 ) ', the Federal Republic of Yugoslavia' shall be inserted after 'Croatia'; Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 April 1997. For the Council The President H. VAN MIERLO (') OJ No L 16, 18 . 1 . 1997, p. 1 .